El Juez Asociado Señoe Hutchison,
emitió la opinión del tribunal.
La corte de distrito declaró sin lugar un procedimiento de desahucio por falta de prueba suficiente para establecer el título de la demandante. En una escritura de partición la finca había sido adjudicada a la demandante para que pagara ciertas deudas de la sucesión de su finada madre. La teoría del juez de distrito fue que la demandante no había adquirido el título, toda vez que ella no había pagado las deudas pen-dientes contra la sucesión. Estas deudas se convirtieron,, desde luego, en una carga contra el terreno. El pago de las mismas no se hizo una condición precedente a la adquisición del título por la demandante ni dependía su derecho a la posesión de tal pago anterior.

Debe revocarse la sentencia apelada.